The defendant was convicted of distilling and possessing a still. He attempted to prove an alibi. The evidence was in sharp conflict, and hence presented a question for the jury.
On the cross-examination of defendant's witness Winslett, the solicitor propounded the question, "You were caught in Talladega county yourself about three months ago for making liquor?" The defendant objected, and the court sustained the objection. The defendant moved for a mistrial on account of the question, which motion was overruled. We think that the court did all that could be required of it when it sustained the objection to the question. The mere asking of the question was not so vicious as to poison the minds of the jury. A similar procedure was followed, upon the cross-examination of defendant's witness Honeycutt, and what we have said will dispose of that matter.
While it was properly not permissible for the state to interrogate defendant about a prior transaction with the law in the matter of violating the prohibition statutes, yet, where the answer of the defendant negatives the imputation — in short, is favorable to himself — the error is rendered innocuous. Prescott v. State, 20 Ala. App. 466, 103 So. 75.
We have examined the entire record without finding error prejudicial to defendant's rights. Other rulings presented by the record are so clearly without error that we deem it unnecessary to give them separate treatment.
Affirmed.